UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K ANNUAL REPORTS OF EMPLOYEE STOCK PURCHASE, SAVINGS AND SIMILAR PLANS PURSUANT TO SECTION 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 [X] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-20202 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: CREDIT ACCEPTANCE CORPORATION 401(k) PLAN AND TRUST B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: CREDIT ACCEPTANCE CORPORATION 25505 West Twelve Mile Road Southfield, Michigan 48034-8339 TABLE OF CONTENTS Page Number Report of Independent Registered Public Accounting Firm 1 Financial Statements: Statements of Net Assets Available for Benefits as of December31, 2010 and 2009 2 Statement of Changes in Net Assets Available for Benefits for the Year Ended December 31, 2010 3 Notes to Financial Statements 4 Supplemental Schedules: Form 5500, Schedule H, Part IV, Line 4i—Schedule of Assets (Held at End of Year) 11 NOTE:All other schedules required by Section 2520.103-10 of the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974 have been omitted because they are not applicable. Signature 12 Exhibit Index 13 Exhibit 23.1 — Consent of Independent Registered Public Accounting Firm Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To Participants and Administrator of the Credit Acceptance Corporation 401(k) Plan and Trust We have audited the accompanying statements of net assets available for benefits of Credit Acceptance Corporation 401(k) Plan and Trust (the “Plan”) as of December 31, 2010 and 2009, and the related statement of changes in net assets available for benefits for the year ended December 31, 2010. These financial statements are the responsibility of the Plan's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Plan is not required to have, nor were we engaged to perform an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2010 and 2009, and the changes in net assets available for benefits for the year ended December 31, 2010, in conformity with accounting principles generally accepted in the United States of America. As discussed in Note 2, the Plan adopted new accounting guidance as of December 31, 2010 related to the accounting for loans to participants. Our audit was conducted for the purpose of forming an opinion on the basic financial statements taken as a whole. The supplemental schedule, Schedule H, Part IV, line 4i - Schedule of Assets (Held at End of Year) as of December 31, 2010, is presented for purposes of additional analysis and is not a required part of the basic financial statements, but is supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. This supplemental schedule has been subjected to the auditing procedures applied in the audit of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ GRANT THORNTON LLP Southfield, Michigan June 13, 2011 1 Table of Contents CREDIT ACCEPTANCE CORPORATION 401(k) PLAN AND TRUST STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS As of December 31, ASSETS: Investments—at fair value: Mutual funds $ $ Credit Acceptance stock fund Pooled separate account - Collective trust Total investments Notes receivable from participants Total assets LIABILITIES: Excess contributions payable - NET ASSETS AVAILABLE FOR BENEFITS AT FAIR VALUE Adjustment from fair value to contract value for fully benefit-responsive investment contracts NET ASSETS AVAILABLE FOR BENEFITS $ $ See accompanying notes to financial statements. 2 Table of Contents CREDIT ACCEPTANCE CORPORATION 401(k) PLAN AND TRUST STATEMENT OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS For the Year Ended December 31, 2010 INVESTMENT ACTIVITY: Interest and dividends $ Net appreciation in fair value of investments Total investment activity Interest income on notes receivable from participants CONTRIBUTIONS: Employer Participant Rollovers Total contributions DEDUCTIONS: Benefits paid to participants ) Administrative expenses ) Total deductions ) Net increase NET ASSETS AVAILABLE FOR BENEFITS: Beginning of year End of year $ See accompanying notes to financial statements. 3 Table of Contents CREDIT ACCEPTANCE CORPORATION 401(k) PLAN AND TRUST NOTES TO FINANCIAL STATEMENTS 1. DESCRIPTION OF THE PLAN The following brief description of the Credit Acceptance Corporation (the “Company”, “Credit Acceptance”, “we”, “our”, “us”) 401(k) Plan and Trust (the “Plan”), provides only general information. Participants should refer to the Plan agreement for a more complete description of the Plan’s provisions. General—The Plan is a defined contribution plan available to all salaried and hourly employees who have at least 3 consecutive months of service and are age 21 or older. The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”). Contributions—Participants can elect to contribute 1% to 75% of their gross pay subject to the statutory limitation of $16,500 for the 2010 calendar year, except for participants eligible to make catch-up contributions up to $5,500.Participant contributions may be subject to limitations based on the participant’s compensation level.Participants may also contribute amounts representing distributions from other qualified defined benefit or defined contribution plans (rollover). Participants direct the investment of their contributions into various investment options offered by the Plan. The Plan includes an auto-enrollment provision whereby all newly eligible employees are automatically enrolled in the Plan unless they affirmatively elect not to participate in the Plan.We contribute a maximum of 3.5% of each participant’s eligible annual gross pay.We match contributions equal to 100% on the first 1% participants contribute and an additional 50% up to the next 5%participants contribute.We may also make a discretionary profit sharing contribution as described in the Plan agreement.We did not make a discretionary profit sharing contribution during the year ended December 31, 2010. Excess Contributions—For purposes of complying with the participation and discrimination rules set forth in Section 401(k)(3) of the Internal Revenue Code, certain contributions from “highly compensated” participants were deemed to exceed allowable deferral limits for the year ended December31, 2009 by $66,528. These excess contributions were refunded to participants in 2010.Effective January 1, 2010, we amended the Plan to operate under the provisions of a safe harbor 401(k) plan, and as a result, it was not subject to the participation and discrimination rules described above. Participant Accounts—Each participant’s account is credited with the participant’s contribution andour matching contributions plus an allocation of discretionary contributions, if any, and Plan earnings and losses.Allocations are based on participant earnings or account balances, as defined by the Plan.Participant accounts may also be charged with an allocation of certain administrative expenses.Allocations are based on the number of participants in the Plan, the value of participant account balances, or specific participant transactions, as defined. Vesting—Participants are immediately vested in their voluntary contributions and our matching contributions plus actual earnings thereon.Forfeited non-vested accounts related to participants whose employment status was terminated prior to 2009, and had non-vested funds within their account. Notes Receivables from Participants—Subject to predefined conditions and terms, a participant may borrow from their fund accounts up to 50% of the participant’s vested fund balance, not to exceed $50,000.Notes receivable are secured by the balance in the participants’ account and bear interest rates from 3.25% to 10.50%.The interest rate is based on the prime rate (as published in the Wall Street Journal on the day the loan is initiated) plus 1%. The notes receivable from participants generally have a maximum repayment period of 5 years, except the maximum repayment period may be extended up to 10 years for the purchase of a principal residence.Principal and interest is paid ratably through bi-weekly or semi-monthly payroll deductions. Payment of Benefits—Upon termination of service due to death, disability, or retirement, a participant may elect to receive the value of the participant’s vested fund balance in either a lump-sum amount or in installment payments if certain criteria are met.All benefits requested before December 31, 2010 were paid prior to year end. Forfeited Accounts—Forfeited accounts are used to reduce future employer contributions. The balance of forfeited non-vested accounts was zero as of December 31, 2010 and 2009.In 2010, employer contributions were reduced by $14,692 from forfeited non-vested accounts for participants terminated before January 1, 2009. Administrative Expenses—Certain expenses of maintaining the Plan are paid by us. Loan administration fees are charged directly to the participant’s account and are included in administrative expenses. 4 Table of Contents CREDIT ACCEPTANCE CORPORATION 401(k) PLAN AND TRUST NOTES TO FINANCIAL STATEMENTS (CONTINUED) 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation—The accompanying financial statements of the Plan are prepared on the accrual basis of accounting in accordance with accounting principles generally accepted in the United States (“GAAP”). Reclassification—Certain amounts for prior periods have been reclassified to conform to the current presentation.Loans to participants have been classified as notes receivable from participants.Previously, loans to participants were classified as investments. Use of Estimates—The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets available for benefits and the reported amounts of additions and deductions from assets available for benefits during the reported period. Actual results could differ from those estimates. Fully Benefit-Responsive Investment Contracts—Investment contracts held by a defined-contribution plan are required to be reported at fair value.However, contract value is the relevant measurement attribute for that portion of the net assets available for benefits of a defined-contribution plan attributable to fully benefit-responsive investment contracts because contract value is the amount participants would receive if they were to initiate permitted transactions under the terms of the Plan.The Plan invests in investment contracts through a collective trust and a pooled separate account.The Statements of Net Assets Available for Benefits presents the fair value of the investment contracts as well as the adjustment of the investment contracts from fair value to contract value.The Statement of Changes in Net Assets Available for Benefits is prepared on a contract value basis.The following table presents the gross adjustments of the investment contracts from fair value to contract value. As of December 31, Pooled separate account $ $ - Collective trust ) Total adjustment from fair value to contract value for fully benefit-responsive investment contracts $ $ The investment contract through the pooled separate account is reported at contract value in the financial statements, which represents contributions made to the account, plus earnings on the underlying investments, less participant withdrawals and administrative expenses.The earnings are provided by the yield on the investment contract (which is determined by the performance of the underlying investments). The interest rates may be reset not more frequently than daily and not less frequently than quarterly.The average yield and average crediting interest rates were 2.67% and 2.37%, respectively, based on an annualized rate derived from the daily interest factor applied on December 31, 2010. Interest is credited monthly to the account and is guaranteed to be not less than 0% before any deduction for expenses. Participants may ordinarily direct the withdrawal or transfer of all or a portion of their investment at contract value.The investment contract through the pooled separate account has certain restrictions that impact the ability to collect the full contract value; for example, the Plan may not fully withdraw from the account without incurring a penalty, unless the Plan sponsor provides 12 months’ advance notice to contract issuer.In the event that the investment contract is terminated by the Plan trustee or the Plan, without advance notice, a market adjustment penalty will apply.In addition, withdrawals initiated by the Plan sponsor for events including, but not limited to, total or partial plan termination, mergers, spin-offs, lay-offs, early retirement incentive programs, sales or closings, bankruptcy or receivership will be subject to the market rate adjustment to the extent they exceed a predetermined threshold (10% of the Plan’s investment in the pooled separate account). Any transfers out of the pooled separate must first go through a non-competing investment option and reside there for at least 90 days before transfer to a competing investment option, such as fixed income funds including but not limited to, guaranteed investment contracts, money market funds, or short-term bonds.The Plan sponsor believes that the occurrence of events that would cause the Plan to transact at less than contract value is not probable. The contract issuer may not terminate the investment contract at any amount less than contract value. 5 Table of Contents CREDIT ACCEPTANCE CORPORATION 401(k) PLAN AND TRUST NOTES TO FINANCIAL STATEMENTS (CONTINUED) Valuation of Investments and Income Recognition—Investments are recorded at fair value. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.See Note 3 for additional information regarding fair value measurements.Purchases and sales of securities are recorded on a trade-date basis. Interest income is recorded on the accrual basis.Dividends are recorded on the ex-dividend date. Net appreciation includes the Plan’s gains and losses on investments bought and sold as well as held during the year. Notes Receivable from Participants—Notes receivable from participants are measured at their unpaid principal balance plus any accrued interest but unpaid interest.Under certain circumstances, delinquent loans may be treated as distributions from the Plan. Payments of Benefits—Benefits are recorded when paid. New Accounting Standard Updates Improving Disclosures about Fair Value Measurements. In January2010, the Financial Accounting Standards Board (“FASB”) issued guidance to improve the disclosures related to fair value measurements.The new guidance requires expanded fair value disclosures, including the reasons for significant transfers between Level 1 and Level 2 and the amount of significant transfers into each level disclosed separately from transfers out of each level.For Level 3 fair value measurements, information in the reconciliation of recurring Level 3 measurements about purchases, sales, issuances and settlements shall be presented separately on a gross basis, rather than as one net number.In addition, clarification is provided about existing disclosure requirements, such as presenting fair value measurement disclosures for each class of assets and liabilities that are determined based on their nature and risk characteristics and their placement in the fair value hierarchy (that is, Level 1, 2, or 3), as opposed to each major category of assets and liabilities, as required in the previous guidance.Disclosures about the valuation techniques and inputs used to measure fair value for both recurring and nonrecurring fair value measurements are required for fair value measurement that fall in either Level 2 or Level 3.The new guidance was effective for interim and annual reporting periods beginning after December15, 2009, except for the disclosures related to the gross presentation of purchases, sales, issuances and settlements for Level 3 fair value measurements, which are effective for reporting periods beginning after December15, 2010. The expanded disclosures are included in the Plan’s financial statements effective December31, 2010, except for the disclosures related to the gross Level 3 presentation, which will be included in the Plan’s financial statements effective December31, 2011. Reporting Loans to Participants by Defined Contribution Pension Plans.In September 2010, the FASB issued guidance which requires disclosure and measurement changes related to participant loans.The updated guidance requires that participant loans are measured at their unpaid principal balance plus any accrued but unpaid interest, and are classified as notes receivable from participants. Previously, loans were measured at fair value and classified as investments.The provisions of the guidance were effective for fiscal years ending after December 15, 2010, with retrospective application.The Plan adopted this guidance effective December 31, 2010, and the Plan’s financial statements have been reclassified accordingly.Participant loans have been reclassified to notes receivable from participants as of December 31, 2009.Interest income related to participant loans has been classified as interest income on notes receivable from participants. Subsequent Events—We have evaluated events and transactions occurring subsequent to the Statement of Net Assets Available for Benefits date of December 31, 2010 for items that could potentially be recognized or disclosed in these financial statements.We did not identify any items which would require disclosure in or adjustment to the financial statements. 6 Table of Contents CREDIT ACCEPTANCE CORPORATION 401(k) PLAN AND TRUST NOTES TO FINANCIAL STATEMENTS (CONTINUED) 3. FAIR VALUE MEASUREMENTS Fair value is an exit price, representing the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants. As such, fair value is a market-based measurement that should be determined based on assumptions that market participants would use in pricing an asset or liability. We group assets and liabilities at fair value in three levels, based on the markets in which the assets and liabilities are traded and the reliability of the assumptions used to determine fair value. These levels are: · Level 1 - Valuation is based upon quoted prices for identical instruments traded in active markets.A description of the investment assets measured at fair value using this methodology are as follows: Mutual Funds: These investments are public investment securities valued at Net Asset Value (“NAV”). The NAV is based on the value of the underlying assets owned by the fund, minus its liabilities, and then divided by the number of shares outstanding.The NAV is a quoted price in an active market. Credit Acceptance Stock Fund: This fund includes our publicly traded common stock as well as cash and cash equivalents. Our common stock is valued at quoted prices available on the Nasdaq Exchange. · Level 2 - Valuation is based upon quoted prices for similar instruments in active markets, quoted prices for identical or similar instruments in markets that are not active, and model-based valuation techniques for which all significant assumptions are observable in the market.A description of the investment assets measured at fair value using this methodology are as follows: Collective Trust: These investments are public investment securities valued at NAV and classified as a Stable Value Fund.The inputs include quoted prices for similar assets or liabilities in active markets, quoted prices for identical or similar assets or liabilities in markets that are not active, inputs other than quoted prices that are observable for the asset or liability and inputs that are derived principally or corroborated by observable market data.Participant transactions (issuances and redemptions) may occur daily.Ifthe Plan were to initiate a full redemption of the collective trust, the trustee reserves the right to temporarily delay withdrawal from the trust for a period not to exceed twelve months in order to ensure that securities liquidations will be carried out in an orderly manner. Pooled Separate Account: The fair value of the pooled separate account is based on the value of the underlying assets, as reported to the Plan by the contract issuer. The pooled separate account is comprised of a portfolio of underlying securities that can be valued on active markets. Fair value of the contract is calculated by applying the Plan’s percentage ownership in the pooled separate account to the total market value of the account’s underlying securities. · Level 3 - Valuation is generated from model-based techniques that use at least one significant assumption not observable in the market.These unobservable assumptions reflect estimates or assumptions that market participants would use in pricing the asset or liability. 7 Table of Contents CREDIT ACCEPTANCE CORPORATION 401(k) PLAN AND TRUST NOTES TO FINANCIAL STATEMENTS (CONTINUED) The following table provides the fair value measurements of applicable assets and liabilities as of December 31, 2010: Level 1 Level 2 Level 3 Total Mutual funds: Index funds $ $ - $ - $ Balanced funds - - Growth funds - - Fixed income funds - - Other funds - - Total mutual funds - - Common stocks: Credit Acceptance stock fund - - Total common stocks - - Stable value funds: Pooled separate account - - Collective trust - - Total stable value funds - - Total plan assets at fair value $ $ $ - $ The following table provides the fair value measurements of applicable assets and liabilities as of December 31, 2009: Level 1 Level 2 Level 3 Total Mutual funds: Index funds $ $ - $ - $ Balanced funds - - Growth funds - - Fixed income funds - - Other funds - - Total mutual funds - - Common stocks: Credit Acceptance stock fund - - Total common stocks - - Collective trust - - Total plan assets at fair value $ $ $ - $ 8 Table of Contents CREDIT ACCEPTANCE CORPORATION 401(k) PLAN AND TRUST NOTES TO FINANCIAL STATEMENTS (CONTINUED) 4. INVESTMENTS The following table presents investments representing 5 % or more of the Plan’s net assets available for benefits: As of December 31, Credit Acceptance Corporation Stock Fund $ $ American Funds - EuroPacific Growth Fund (Class R5) Vanguard 500 Index Fund T. Rowe Price Mid-Cap Value Fund (a) Franklin Balance Sheet Inv A (b) Allianz NFJ Dividend Value Fund (Institutional Class) American Funds - The Bond Fund of America (Class R5) American Funds - The Growth Fund of America (Class R5) American Funds - The Income Fund of America (Class R5) Vanguard Mid-Cap Index Fund (Signal Shares) NYL Insurance Anchor Acct III (c) (a) Royce Value Plus Fund (Service Class) (d) ABN Amro Income Plus D Fund (c) (d) (a) Investment was not offered in prior year (b) Investment balance was transferred during 2010 to the T. Rowe Price Mid-Cap Value Fund which was a comparable mutual fund. (c) Fully benefit-responsive investment contracts are reported at contract value. All other investments are reported at fair value. (d) Investment did not represent five percent of the Plan's assets as of December 31, 2010. The following table presents total realized and unrealized appreciation on the Plan’s investments for the year ended December 31, 2010: For the Year Ended December 31, 2010 Mutual funds $ Credit Acceptance stock fund Collective trust Net appreciation of investments $ 5. RELATED PARTY TRANSACTIONS The Credit Acceptance Stock Fund and the pooled separate account qualify as party-in-interest investments.The Plan trustee, New York Life Trust Company, is affiliated with New York Life Investments which manages the pooled separate account offered to Plan participants. 6. PLAN TERMINATION Although we have not expressed any intent to do so, we have the right under the Plan to discontinue our contributions at any time and to terminate the Plan subject to the provisions of ERISA. 9 Table of Contents CREDIT ACCEPTANCE CORPORATION 401(k) PLAN AND TRUST NOTES TO FINANCIAL STATEMENTS (CONCLUDED) 7. TAX STATUS We use a non-standardized prototype plan document sponsored by Plan trustee. The Plan trustee received an opinion letter from the Internal Revenue Service (“IRS”), dated March 31, 2008, which states that the non-standardized prototype plan document satisfies the applicable provisions of the Code. The Plan itself has not received a determination letter from the IRS. However, the Plan’s management believes that the Plan is currently designed and being operated in compliance with the applicable requirements of the Code. Therefore, no provision for income tax has been included in the Plan’s financial statements. GAAP requires plan management to evaluate tax positions taken by the plan and recognize a tax liability (or asset) if the organization has taken an uncertain position that more likely than not would not be sustained upon examination by the IRS. The Plan administrator has analyzed the tax positions taken by the Plan, and has concluded that as of December 31, 2010, there are no uncertain positions taken or expected to be taken that would require recognition of the liability (or asset) or disclosure in the financial statements. The Plan is subject to routine audits by taxing jurisdictions and the Plan could be subject to income tax if certain issues were found by the IRS that could result in the disqualification of the Plan’s tax-exempt status; however, there are currently no audits for any tax periods in progress. 8. RECONCILIATION OF FINANCIAL STATEMENTS TO FORM 5500 The following is a reconciliation of net assets available for benefits per the financial statements as of December 31, 2010 and 2009 to Form 5500: As of December 31, Net assets available for benefits per the financial statements $ $ Adjustments from contract value to fair value for fully benefit responsive investment contracts ) ) Net assets available for benefits per the Form 5500 $ $ The following is a reconciliation of the net increase per the financial statements as of December 31, 2010 to Form 5500: Net increase per the financial statements $ Less: Adjustments from contract value to fair value for fully benefit-responsive investment contract at December 31, 2010 ) Add: Adjustments from contract value to fair value for fully benefit-responsive investment contracts at December 31, 2009 Net gain per the Form 5500 $ As discussed in Note 2, the plan invests in fully benefit-responsive investment contracts.For financial reporting purposes, the net assets available for benefits are recorded at contract value.Form 5500 records net assets available for benefits at fair value. 9. RISKS AND UNCERTAINTIES The Plan invests in various investment securities, which in general, are exposed to various risks, such as interest rate, credit and overall market volatility. Due to the level of risk associated with certain investment securities, it is reasonably possible that changes in the values of investment securities will occur in the near term and that such changes could materially affect participants’ account balance and the amounts reported in the statements of net assets available for benefits. 10 Table of Contents SUPPLEMENTAL SCHEDULES CREDIT ACCEPTANCE CORPORATION 401(k) PLAN AND TRUST FORM 5500, SCHEDULE H, PART IV, LINE 4i - SCHEDULE OF ASSETS (HELD AT END OF YEAR) AS OF DECEMBER 31, 2010 (a) (b) (c) (d) Identify of Issue Description of Investment Current Value * Credit Acceptance Corporation Credit Acceptance Corporation Stock Fund $ Capital Research and Mgmt Co. American Funds - EuroPacific Growth Fund (Class R5) Vanguard Group Vanguard 500 Index Fund T. Rowe Price Associates T. Rowe Price Mid-Cap Value Fund Allianz Global Inv Fund Mgmt. Allianz NFJ Dividend Value Fund (Institutional Class) Capital Research and Mgmt Co. American Funds - The Bond Fund of America (Class R5) Capital Research and Mgmt Co. American Funds - The Growth Fund of America (Class R5) Capital Research and Mgmt Co. American Funds - The Income Fund of America (Class R5) Vanguard Group Vanguard Mid-Cap Index Fund (Signal Shares) * New York Life Inv Mgmt LLC NYL Insurance Anchor Acct III Royce & Associates, LLC Royce Value Plus Fund (Service Class) ABN Amro ABN Amro Income Plus D Fund PIMCO PIMCO High Yield Fund (Administrative Class) Harbor Capital Advisors Harbor International Fund (Institutional Class) Allianz Global Inv Fund Mgmt. Allianz NFJ Small-Cap Value Fund (Class A) Capital Research and Mgmt Co. American Funds - New World Fund (Class R4) Janus Janus Enterprise Fund (Class I) Vanguard Group Vanguard Small-Cap Index Fund (Investor Shares) AIM Investments Invesco Real Estate Fund (Class A) Participant Loans to participants 3.25% to 10.50% $ * Party-in interest 11 Table of Contents SIGNATURE The Plan. Pursuant to the requirements of the Securities Exchange Act of 1934, the trustees of the Credit Acceptance Corporation 401(k) Plan and Trust (or other persons who administer the employee benefit plan) have duly caused this annual report to be signed on its behalf by the undersigned hereunto duly authorized. CREDIT ACCEPTANCE CORPORATION 401(k) PLAN AND TRUST Date: June 13, 2011 By: /s/Kenneth S. Booth Kenneth S. Booth Chief Financial Officer of Credit Acceptance Corporation 12 Table of Contents EXHIBIT INDEX Exhibit NumberDescription 23.1Consent of Grant Thornton LLP 13
